Fourth Court of Appeals
                                      San Antonio, Texas
                                              June 19, 2019

                                          No. 04-19-00375-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On June 4, 2019, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on June 19, 2019.



                                                                   _____________________________
                                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2019.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CI-04606, styled Ex parte John M. Donohue, pending in the 438th
Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.